      Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 1 of 22



Jenny K. Harbine
Amanda D. Galvan
Earthjustice
313 East Main Street
Bozeman, MT 59715
jharbine@earthjustice.org
agalvan@earthjustice.org
(406) 586-9699 | Phone
(406) 586-9695 | Fax
Counsel for Plaintiffs in
Case No. 4:17-cv-30-BMM

GEORGE TORGUN (pro hac vice)
ELIZABETH B. RUMSEY (pro hac vice)
Deputy Attorneys General
1515 Clay Street, 20th Floor
Oakland, CA 94612-0550
Telephone: (510) 879-1002
George.Torgun@doj.ca.gov
Counsel for State of California in
Case No. 4:17-cv-42-BMM

[Additional Counsel in Signature Block]

                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


CITIZENS FOR CLEAN ENERGY, et al.,
                                               Case No. 4:17-cv-30-BMM
             Plaintiffs,
and
                                               BRIEF IN SUPPORT OF
THE NORTHERN CHEYENNE TRIBE,                   PLAINTIFFS’ JOINT
             Plaintiff,                        MOTION FOR LEAVE TO
                                               SUPPLEMENT THEIR
      v.                                       COMPLAINTS
      Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 2 of 22



U.S. DEPARTMENT OF THE INTERIOR, et
al.,
            Defendants,
and
STATE OF WYOMING, et al.,
            Defendant-Intervenors.


STATE OF CALIFORNIA, et al.,                   Case No. 4:17-cv-42-BMM
            Plaintiffs,                        (consolidated case)

      v.
U.S. DEPARTMENT OF THE INTERIOR, et
al.,
            Defendants,
and
STATE OF WYOMING, et al.,
      Defendant-Intervenors.
       Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 3 of 22



                                INTRODUCTION
      Pursuant to Federal Rule of Civil Procedure 15(d), Plaintiffs in Case Nos.

4:17-cv-030-BMM (“Tribe and Conservation Plaintiffs”) and 4:17-cv-042-BMM

(“State Plaintiffs”) respectfully request leave to supplement their respective

complaints to allege new facts and claims related to Federal Defendants’ issuance

on February 25, 2020 of an environmental assessment and finding of no significant

impact regarding the federal coal-leasing program. Bureau of Land Mgmt.

(“BLM”), Final Envtl. Assessment, Lifting the Pause on the Issuance of New

Federal Leases for Thermal (Steam) Coal (Feb. 25, 2020) (“EA”). This motion

seeks to promote a complete adjudication of the dispute between the parties in the

interests of fairness and judicial economy.

      Plaintiffs’ central legal allegation in their supplemental complaints is the

same as the allegation in their original complaints: that the U.S. Department of

Interior and Bureau of Land Management (collectively, “Federal Defendants”)

failed to evaluate the environmental consequences of Secretarial Order 3348 (the

“Zinke Order”), as required by the National Environmental Policy Act (“NEPA”),

42 U.S.C. §§ 4321-4370h. This Court’s April 19, 2019 Order held that Federal

Defendants violated NEPA by failing to initiate environmental review before

opening tens of thousands of acres of federal public land to new coal leasing.

Federal Defendants’ EA purports to evaluate the impacts of Zinke Order.


                                          1
       Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 4 of 22



However, the EA fails both in scope and substance to satisfy Federal Defendants’

NEPA obligations.

      While Plaintiffs’ previously sought vacatur of the Zinke Order based on the

facial inadequacy of the EA, Federal Defendants argued “this case can now be

closed and judgment entered under Fed. R. Civ. P. 58. Any claims concerning the

adequacy of the EA and FONSI must be brought through a new or supplemental

complaint.” Fed. Defs.’ Resp. to. Pls.’ Sub. Br. on Remedy at 2 [Doc. 164] (Apr.

21, 2020); see also id. at 13 (same). This Court agreed. Remedy Order at 10, 24

[Doc. 170] (May 22, 2020). Thus, Plaintiffs now seek leave to challenge the Zinke

Order on supplemental grounds pursuant to Fed. R. Civ. P. 15(d).

      In support of this motion, the Tribe and Conservation Plaintiffs and State

Plaintiffs each submit their proposed First Supplemental Complaint, attached as

Exhibits 1 and 2 to their joint motion.

                                 BACKGROUND
      These consolidated actions challenge Federal Defendants’ decision to revoke

the coal-leasing moratorium. Federal Defendants’ actions unlawfully opened the

door to new coal leasing and its attendant consequences without first performing

an environmental review evaluating the program’s significant environmental,

health, and economic impacts or needed reforms to the federal coal program to

address these impacts, in violation of NEPA’s “look-before-you-leap” mandate.


                                          2
       Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 5 of 22



See Compl. for Decl. and Injunctive Relief at ¶¶ 60-71 (Mar. 29, 2017) [Doc. 1];

see also Blue Mountains Biodiversity Project v. Blackwood, 161 F.3d 1208, 1216

(9th Cir. 1998) (“NEPA emphasizes the importance of coherent and

comprehensive up-front environmental analysis to ensure informed decision

making to the end that ‘the agency will not act on incomplete information, only to

regret its decision after it is too late to correct.’”) (internal citation omitted).

       On April 19, 2019, this Court held that Federal Defendants violated NEPA

by failing to evaluate the environmental consequences of the Zinke Order.

Specifically, the decision to revoke the federal coal-leasing moratorium

immediately ended protections for tens of thousands of acres of federal land and

constituted a “major federal action” triggering NEPA; the Zinke Order had

immediate legal consequences, rendering it a final agency action; and thus,

“Federal Defendants’ decision not to initiate the NEPA process proves arbitrary

and capricious.” Order at 22-27 (Apr. 19, 2019) [Doc. 141]. The Court declined

to rule on the Tribe and Conservation Plaintiffs’ further claim that Federal

Defendants violated their trust obligation to the Northern Cheyenne Tribe, stating

“[t]he Court remains unable to evaluate this claim until Federal Defendants have

completed their NEPA analysis.” Id. at 30. The Court similarly deferred a ruling

on the State Plaintiffs’ claim that the Zinke Order constituted an arbitrary reversal




                                             3
       Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 6 of 22



of Federal Defendants’ prior findings under the Mineral Leasing Act and Federal

Land Policy and Management Act. Id.

      Addressing the Plaintiffs’ NEPA claims, this Court ordered “Federal

Defendants to initiate the NEPA process” and determine whether an EIS is

ultimately necessary. Id. at 29. Additionally, it warned that “[i]f Federal

Defendants determine that an EIS would not be necessary . . . Federal Defendants

must supply a ‘convincing statement of reasons’ to explain why the . . . impacts

would be insignificant.” Id. On February 25, 2020, Federal Defendants took this

“initial step” by issuing an EA.

      Plaintiffs urged the Court to find that the EA was facially inadequate to

remedy the NEPA violation affirmed in the Court’s April 19, 2019 Order because

it failed to consider the consequences of reopening all public lands to coal leasing,

and indeed, expressly disclaimed such analysis. Plaintiffs thus requested that the

Court vacate the Zinke Order. See Pls.’ Sub. Br. on Remedy [Doc. 153] (March

10, 2020). In response, Federal Defendants argued that claims challenging the EA

“must be brought through a new or supplemental complaint.” Fed. Defs.’ Resp. to.

Pls.’ Sub. Br. on Remedy at 2 [Doc. 164] (Apr. 21, 2020).

      In its Order denying Plaintiffs’ requested relief on May 22, 2020, this Court

agreed with Federal Defendants that the Court’s review of the EA requires an

“amended complaint and a supplemental/new administrative record.” Remedy

                                          4
       Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 7 of 22



Order at 10 [Doc. 170]. This Court also stated that it “remains free to assess the

adequacy of that environmental review if Plaintiffs pursue such a challenge.” Id. at

20. The same day the Court entered its Order denying Plaintiffs’ request for relief,

the Court entered judgment in this case. Judgment [Doc. 171]. The time for

Federal Defendants and Defendant-Intervenors to appeal that judgment has not yet

run, 28 U.S.C. § 2107(b), and Plaintiffs have 30 days following that deadline in

which to file a motion with this Court for an award of attorney’s fees, 28 U.S.C. §

2412(d)(1)(A).1

      Plaintiffs file the present motion for leave to supplement their original

claims, in the interest of judicial economy, and to ensure that this Court may fully

adjudicate whether the Federal Defendants’ actions, including actions taken

subsequent to the filing of the original complaints, were arbitrary, capricious, and

unlawful, as the Plaintiffs allege.

                            STANDARD OF REVIEW
      Governing law favors granting the Plaintiffs’ motion. Rule 15(d) “is a tool

of judicial economy and convenience. Its use is therefore favored.” Keith v.

Volpe, 858 F.2d 467, 473 (9th Cir. 1988); see also San Luis & Delta-Mendota

Water Auth. v. U.S. Dep’t of Interior, 236 F.R.D. 491, 496 (E.D. Cal. 2006)



1
 The appeal deadline is July 21, 2020. Plaintiffs’ fee motion is due August 20,
2020.
                                          5
       Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 8 of 22



(“Leave should be freely given”). The power of the district courts to grant

permission to file a supplemental complaint has been “liberally applied in favor of

granting leave.” 6A Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc.

Civ. § 1510 (3d ed. 2020). Under the rule, district courts have “broad discretion in

allowing supplemental pleadings” to promote “judicial economy and

convenience.” Keith, 858 F.2d at 473. Further, supplemental complaints are

permitted after the district court enters final judgment on the original complaint.

See Griffin v. Cty. Sch. Bd., 377 U.S. 218, 226-27 (1964) (approving post-

judgment supplemental complaint); see also Keith, 858 F.2d at 474 (same).

      The decision to grant a motion under Rule 15(d) requires courts to “balance

a number of competing factors” to determine the appropriateness of the

supplemental pleading requested. See 6A Charles Alan Wright & Arthur R.

Miller, Fed. Prac. & Proc. Civ. § 1510 (3d ed. 2020). Here, the opportunity for

complete adjudication of the controversy, considerations of judicial economy, the

reduction of expenditure of resources for both parties, and the lack of prejudice

against all parties weigh in favor of granting leave to file the supplemental

complaints.

                                   ARGUMENT

      This Court should grant the Plaintiffs’ request for leave to supplement their

complaints because a challenge to the EA is a continuation of their original causes

                                          6
       Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 9 of 22



of action which have not been fully adjudicated. Further, preserving the existing

record and taking advantage of this Court’s extensive knowledge of the

controversy promotes judicial economy without prejudice to the other parties to

this litigation.

I.     ALLOWING THESE SUPPLEMENTAL COMPLAINTS
       CHALLENGING THE SUFFICIENCY OF THE EA PROMOTES
       COMPLETE ADJUDICATION OF THE DISPUTE BETWEEN
       PARTIES
       Complete adjudication of Plaintiffs’ original complaints requires granting

leave to challenge the EA because the sufficiency of an EA is central to the NEPA

challenge at the heart of this case. Supplemental complaints should be allowed to

“promote as complete an adjudication of the dispute between parties as possible.”

William Inglis & Sons Baking Co. v. ITT Cont’l Baking Co., 668 F.2d 1014, 1057

(9th Cir. 1981).

       In its summary judgment order on Plaintiffs’ initial complaints, the Court

held that the Zinke Order is a final agency action and a major federal action

necessitating NEPA compliance. Order at 24, 27 [Doc. 141]. However, the Court

deferred ruling on the proper remedy for Federal Defendants’ NEPA violation and,

additionally, concluded that it “cannot reach [Plaintiffs’ remaining] claims until

Federal Defendants have completed their environmental review.” Order at 30-31

[Doc. 141]. The remaining claims included the Tribe and Conservation Plaintiffs’

claim that the Zinke Order violated Federal Defendants’ trust obligation to the

                                          7
      Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 10 of 22



Northern Cheyenne Tribe and the State Plaintiffs’ claims under the Mineral

Leasing Act and the Federal Land Policy and Management Act.

      Subsequently, upon Plaintiffs’ request for a determination that the EA did

not redress Federal Defendants’ NEPA violation, the Court held that the adequacy

of that EA was not properly before it. Remedy Order at 11, 21 [Doc. 170].

However, the Court stated that Plaintiffs were free to bring such a challenge to the

EA and that, “if Plaintiffs challenge the sufficiency of the EA and FONSI, the

Court likely possesses the authority to determine whether the agency’s

environmental review complied with the Mineral Leasing Act, the Federal Land

Policy and Management Act, and whether Federal Defendant’s fulfilled their trust

obligations to the Northern Cheyenne Tribe.” Id. at 20-21. The Court should

allow these supplemental complaints challenging the sufficiency of the EA to

promote the complete adjudication of the original and outstanding claims

dependent on that analysis.

II.   THE COURT SHOULD GRANT LEAVE TO FILE THESE
      SUPPLEMENTAL COMPLAINTS BECAUSE ANALYSIS OF THE
      EA IS A CONTINUATION OF THE ORIGINAL CAUSE OF ACTION
      Leave to supplement the complaint is warranted here, because the proposed

complaint represents a “discrete and logical extension of the original claims in the

case.” San Luis & Delta-Mendota Water Auth., 236 F.R.D. at 501. Rule 15(d)

imposes a low relational bar and supplemental claims need only “have some


                                          8
      Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 11 of 22



relation to the claim set forth in the original proceeding.” Keith, 858 F.2d at 474

(quoting 3 J. Moore, Moore’s Federal Practice ¶ 15.16[3] (1985)); see also Defs. of

Wildlife v. U.S. Army Corps of Eng’rs, No. CV-15-14-GF-BMM, 2017 WL

1405732, at *6 (D. Mont. Apr. 19, 2017) (allowing a Fourth Supplemental

Complaint that would “logically [] expand the scope” of the litigation to include an

EIS and ROD that were produced in response to the Court’s order). Similarly,

supplemental complaints should be allowed where there the complaint

“incorporate[s] by reference” the allegations contained in the original complaint

and the events giving rise to the new claims are a “continuation of the old cause of

action.” Inglis & Sons, 668 F.2d at 1056-58 (citing Griffin, 377 U.S. at 226-27).

      Here, Plaintiffs seek to challenge whether the EA satisfies the Federal

Defendants’ NEPA obligation to evaluate their decision to re-open all federal

public lands to coal leasing. Thus, Plaintiffs’ supplemental complaints challenge

the same major federal action as their original complaints, and incorporate their

initial complaints that formed the basis of the Court’s Order finding that Federal

Defendants’ decision to revoke the federal coal-leasing moratorium necessitates

NEPA compliance. Plaintiffs’ supplemental complaints address Federal

Defendants’ actions that were prompted by Plaintiffs’ original complaints and the

Court’s Order, alleging that Federal Defendants continue to fail to satisfy their

NEPA obligations. Under these circumstances, “[t]o force plaintiffs to file new

                                          9
      Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 12 of 22



lawsuits to litigate what are essentially continuations of their original suits would

waste judicial resources.” Habitat Educ. Ctr., Inc. v. Kimbell, 250 F.R.D. 397, 402

(E.D. Wis. 2008)

      The circumstances giving rise to Plaintiffs’ supplemental complaints here

are similar to those addressed by the U.S. Supreme Court in Griffin and the Ninth

Circuit Court of Appeals in Keith. In Griffin, the Court held that a supplemental

complaint was appropriate to address the ongoing segregation of schools by the

defendant county after the Court had previously held that the county’s actions to

maintain segregation were unconstitutional, and the county’s subsequent actions

were “a part of continued, persistent efforts to circumvent” the Court’s original

order. Griffin, 377 U.S. at 226-27. And in Keith, the Court held that the plaintiffs

could file a supplemental complaint to challenge a city’s failure to provide

replacement housing for residents displaced by construction of a freeway, where

the plaintiffs’ original complaint, and subsequent consent decree and court order

also addressed the provision of replacement housing. Keith, 858 F.2d at 474

(stating “there is clearly a relationship among the claims in this action and the

claims in the original action”). Thus, in each case, the plaintiffs were allowed to

supplement their complaints to challenge post-judgment conduct by defendants

that the plaintiffs claimed still fell short of legal requirements they sought to

enforce in their original complaints.

                                           10
       Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 13 of 22



       Likewise, here, the focal point of Plaintiffs’ original and supplemental

complaints are the same—Federal Defendants’ failure to comply with NEPA when

terminating the federal coal-leasing moratorium. Because Federal Defendants’

actions after this Court’s April 19, 2019 Order holding that the issuance of the

Zinke Order violated NEPA still fall short of statutory requirements, Plaintiffs’

supplemental complaints are a “logical extension” of their original complaints, and

should be allowed. San Luis & Delta-Mendota Water Auth., 236 F.R.D. at 501.

III.   THE COURT SHOULD GRANT LEAVE TO FILE THESE
       SUPPLEMENTAL COMPLAINTS TO PROMOTE JUDICIAL
       ECONOMY
       Because the leave sought here is to challenge the same major federal action

on supplemental grounds, it should be granted in the interest of judicial economy

and convenience. “The clear weight of authority . . . in both the cases and the

commentary, permits the bringing of new claims in a supplemental complaint to

promote the economical and speedy disposition of the controversy.” Keith, 858

F.2d at 473; see also San Luis & Delta-Mendota Water Auth., 236 F.R.D. at 499

(finding that allowing supplemental claims “serves the interests of judicial

economy” where the district court has developed “extensive knowledge of the

relevant law [and] background”); see also Ohio Valley Envtl. Coal. v. U.S. Army

Corps of Eng’rs, 243 F.R.D. 253, 257 (S.D. W. Va. 2007) (Supplemental actions

brought by environmental organizations were allowed where the legal issues were


                                         11
      Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 14 of 22



“essentially identical” and the court would be able to avoid the cost and waste of

separate actions).

       As a matter of judicial economy and convenience, this Court should favor

hearing the additional claims, rather than requiring Plaintiffs to bring the claims in

a separate action. The cases initiated by the Tribe and Conservation Plaintiffs and

the State Plaintiffs have already been consolidated, and this Court is already

familiar with the facts, the existing record that will largely form the basis for

adjudicating the supplemental claims, and the claims at issue in these matters.

      Importantly, allowing supplemental complaints here would preserve the

existing record, with supplementation of the record only as necessary in

connection with Federal Defendants’ preparation of the EA. Preserving the

existing record is especially important in this matter, where the record is

comprised of 87,375 pages, and required nearly a year to produce following a

contested motion to supplement and a contested reconsideration motion. The

supplemental claims sought to be added here serve “the efficient administration of

justice” because their addition would “enabl[e] [the] court to … avoid the cost,

delay and waste of separate actions” and entirely separate administrative records.

Keith, 858 F.2d at 473 (quoting New Amsterdam Casualty Co. v. Waller, 323

F.2d 20, 28–29 (4th Cir.1963), cert. denied, 376 U.S. 963 (1964)); see also San

Luis & Delta-Mendota Water Auth., 236 F.R.D. at 501 (granting Rule 15(d)

                                         12
      Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 15 of 22



motion where “allowing supplementation serves the interest of judicial economy,

as consuming administrative and judicial resources of the court in not having to

open a new case, randomly assigning it, going through the related-case low

number analysis, and initiating Rule 16 scheduling as if this were a new case, do

not serve judicial economy”).

      Supplemental complaints would also preserve the existing parties to these

actions. In each case, the Court received separate motions to intervene from

Montana, Wyoming, and the National Mining Association, accompanied by

numerous motions for pro hac vice admission to the Court. Should Plaintiffs be

required to initiate new actions, those Defendant-Intervenors will not be parties,

and will be required to prepare and file new motions to intervene.

      In sum, the filing of supplemental complaints will obviate the need for

numerous motions, the filing of an entirely new administrative record, and other

administrative tasks that would unnecessarily consume the Courts’ and party’s

resources and delay resolution of this case.

IV.   THE COURT SHOULD GRANT LEAVE TO FILE THESE
      SUPPLEMENTAL COMPLAINTS BECAUSE THEY DO NOT
      UNDULY PREJUDICE DEFENDANTS
      The addition of supplemental claims will not prejudice any other party;

indeed, Federal Defendants themselves suggested that Plaintiffs bring further

claims to challenge the EA through supplemental complaints after judgment is


                                        13
      Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 16 of 22



entered. See Fed. Defs.’ Resp. Br. on Remedy at 2, 13 [Doc. 164]. Far from

prejudicing other parties, allowing supplementation will likely save Federal

Defendants or Defendant-Intervenors resources by preserving the existing parties,

as well as the existing administrative record, as described above. See Raduga

USA Corp. v. U.S. Dept. of State, 440 F. Supp. 2d 1140, 1150-51 (S.D. Cal. 2005)

(supplemental complaints were allowed following the issuance of relief and the

entry of judgment, when the defendant was not prejudiced by the motion).

      Further, supplementation would not expose Federal Defendants or

Defendant-Intervenors to litigation to which they would not already be subject.

Whether Plaintiffs file supplemental complaints or entirely new actions, their

claims will be the same. The only difference is the efficiency achieved through

supplementation, which is the goal of the present motion.

V.    THE COURT SHOULD EXERCISE ITS DISCRETION TO GRANT
      LEAVE TO FILE SUPPLEMENTAL COMPLAINTS AT THIS
      POINT IN LITIGATION
      Plaintiffs’ motion for leave to supplement their complaints is timely, and

indeed, follows the sequencing Federal Defendants and this Court have suggested.

As noted, Federal Defendants argued in their opposition to Plaintiffs’ request for a

vacatur remedy that “this case can now be closed and judgment entered under Fed.

R. Civ. P. 58. Any claims concerning the adequacy of the EA and FONSI must be

brought through a new or supplemental complaint.” Fed. Defs.’ Resp. to. Pls.’


                                         14
      Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 17 of 22



Sub. Br. on Remedy at 2 [Doc. 164] (Apr. 21, 2020); see also id. at 13 (same). The

Court stated its agreement. Remedy Order at 10, 24 [Doc. 170] (May 22, 2020).

The judgment entered by this Court on May 22, 2020 does not preclude this Court

from considering Plaintiffs’ supplemental complaints under Rule 15(d). See

Griffin, 377 U.S. at 226-27 (allowing a supplemental complaint after the district

court had entered judgment where there was a clear relationship among the

supplemental and original claims; and emphasizing Rule 15(d) as one of judicial

economy and convenience); see also Keith, 858 F.2d at 474 (allowing

supplementation after final court order and entry of consent decree); Ne. Ohio

Coal. for the Homeless v. Husted, No. 2:06-CV-00896, 2015 WL 13034990, at *5

(S.D. Ohio Aug. 7, 2015), as amended nunc pro tunc, No. 2:06-CV-896, 2016 WL

8223066 (S.D. Ohio Mar. 17, 2016) (affirming that “when a plaintiff seeks

additional relief, he or she is permitted to supplement the complaint pursuant to the

requirements of Rule 15 after the entry of a final judgment such as a consent

decree”).

      Instead, “[t]he district court has discretion to hear a motion to file a

supplemental pleading at any time during which the action is before it.” 6A

Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ. § 1509 (3d ed.

2020). This case is still before the Court as the deadline to file appeals has not yet

run and, even after it does, this Court “continues to have jurisdiction after issuing

                                          15
      Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 18 of 22



judgment on the merits for the purposes of addressing attorneys’ fees.” Applied

Materials, Inc. v. MultiMetrixs, LLC, No. C 06-7372 MHP, 2009 WL 10690770,

at *5 (N.D. Cal. Nov. 23, 2009) (citing court’s continuing jurisdiction over

attorneys’ fees in granting motion to supplement). Thus, Plaintiffs are “not

seeking to reopen a stale, unrelated matter from years ago but an action that is still

active.” Id.

      In the interest of complete adjudication of this active controversy and

judicial economy, supplementation is appropriate.

                                   CONCLUSION
      For the foregoing reasons, the Tribe and Conservation Plaintiffs and State

Plaintiffs respectfully request that their motion to supplement their complaints be

granted.

      Respectfully submitted this 20th day of July, 2020.

                                            /s/ Jenny K. Harbine .
                                          Jenny K. Harbine
                                          Amanda D. Galvan
                                          Earthjustice
                                          313 East Main Street
                                          Bozeman, MT 59715
                                          jharbine@earthjustice.org
                                          agalvan@earthjustice.org
                                          (406) 586-9699 | Phone
                                          (406) 586-9695 | Fax
                                          Counsel for Plaintiffs in
                                          Case No. CV-17-30-BMM


                                          16
Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 19 of 22



                               Wyatt F. Golding (pro hac vice)
                               Ziontz Chestnut
                               2101 Fourth Avenue, Suite 1230
                               Seattle, WA 98121
                               wgolding@ziontzchestnut.com
                               (206) 448-1230 | Phone
                               (206) 448-0962 | Fax
                               Counsel for Plaintiff Northern
                               Cheyenne Tribe

                               Michael Saul (pro hac vice)
                               Center for Biological Diversity
                               1536 Wynkoop Street, Suite 421
                               Denver, CO 80202
                               MSaul@biologicaldiversity.org
                               (303) 915-8308 | Phone

                               Anchun Jean Su (pro hac vice)
                               Center for Biological Diversity
                               1411 K St. NW, Suite 1300
                               Washington, D.C. 20005
                               jsu@biologicaldiversity.org
                               (202) 849-8401 | Phone
                               Counsel for Plaintiff
                               Center for Biological Diversity

                                 /s/ Roger Sullivan
                               ROGER SULLIVAN
                               DUSTIN LEFTRIDGE
                               McGarvey, Heberling, Sullivan
                               & Lacey, P.C.
                               345 1st Ave. E.
                               Kalispell, Montana 59901-5341
                               (406) 752-5566
                               RSullivan@McGarveyLaw.com
                               Counsel for State Plaintiffs in
                               Case No. CV-17-42-BMM


                              17
Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 20 of 22



                               XAVIER BECERRA
                               Attorney General of California
                               DAVID ZONANA
                               Supervising Deputy Attorney General
                                /s/ George Torgun
                               GEORGE TORGUN (pro hac vice)
                               ELIZABETH B. RUMSEY (pro hac vice)
                               Deputy Attorneys General
                               1515 Clay Street, 20th Floor
                               Oakland, CA 94612-0550
                               Telephone: (510) 879-1002
                               George.Torgun@doj.ca.gov
                               Counsel for State of California

                               HECTOR BALDERAS
                               Attorney General of New Mexico
                                /s/ Bill Grantham
                               BILL GRANTHAM (pro hac vice)
                               Assistant Attorney General
                               201 Third St. NW, Suite 300
                               Albuquerque, NM 87102
                               Telephone: (505) 717-3520
                               wgrantham@nmag.gov
                               Counsel for State of New Mexico

                               LETITIA JAMES
                               Attorney General of New York
                                /s/ Andrew G. Frank
                               ANDREW G. FRANK (pro hac vice)
                               Assistant Attorney General
                               New York Attorney General’s Office
                               28 Liberty Street
                               New York, NY 10005
                               Telephone: 212-416-8271
                               Email: andrew.frank@ag.ny.gov
                               Counsel for State of New York

                              18
Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 21 of 22



                               ROBERT W. FERGUSON
                               Attorney General of Washington

                                /s/ William R. Sherman
                               WILLIAM R. SHERMAN (pro hac vice)
                               Assistant Attorney General
                               AURORA JANKE, MT Bar No.
                               39522610
                               Assistant Attorney General
                               800 5th Ave Suite 2000, TB-14
                               Seattle, WA 98104-3188
                               Telephone: (206) 442-4485
                               Email: bill.sherman@atg.wa.gov
                               Counsel for State of Washington




                              19
     Case 4:17-cv-00042-BMM Document 154 Filed 07/20/20 Page 22 of 22



                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served today via the Court’s

CM/ECF system on all counsel of record.

                                            /s/Jenny K. Harbine
                                          Jenny K. Harbine




                                        20
